DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 7 is objected to because of the following informalities:
Claim 1 recites “positioning groove” lines 5-6, but then recites “positioning bore” in lines 8-9, which appears to be a typographical error.
Claim 7 is currently depending on itself.
For examination purposes the claims are presumed to be: 
Claim 1, in lines 8-9: - - being disposed in the positioning [[bore]]groove - - 
Claim 7, in line 1: - - The screw clamping tool of claim [[7]]6, wherein - - 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in part “a driving bore which rotates about a rotation center…contact faces being
disposed on an inner side of the driving bore…groove concavely formed on the driving bore…an inner edge of the driving bore…” Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “bore” in claim 1 is used by the claim in a manner where it is treated as if it has structure, while the accepted meaning is an hole, usually circular. A bore itself lacks material or structure, and is physically defined/constrained by the elements that surround it. The term is indefinite because the specification does not clearly redefine the term.
For examination purposes, claim 1 will be interpreted as follows:
 	- - a main body having a driving portion, the driving portion having 
a driving bore,
a plurality of contact faces being disposed on an inner side of the driving portion, and a positioning groove concavely formed on the driving portion; and 
an elastic clamping member formed of a non-metal material, the elastic clamping member being disposed in the positioning [[bore]]groove and protruding on an inner edge of the driving portion with respect to the contact faces, such that when the screw member is received in the driving bore, the elastic clamping member stably clamps the screw member.
For examination purposes, claim 4 will be interpreted as follows: - - two elastic clamping members and two positioning grooves are provided, and concavely disposed on the contact faces, respectively, and arranged on two corresponding sides of the driving portion. - -
Claims 2-14 depend upon claim 1, and thus are similarly rejected. 
Claims 9-11 depend upon claim 4, and thus are similarly rejected. 
Claim 3 recites “…wherein the positioning groove is disposed in a direction parallel to a direction 
of the rotation center…” A center is a point and lacks dimension or direction. For examination purposes, claim 3 will be interpreted as follows: - - wherein the positioning groove is disposed in a direction parallel to a direction of a vertical axis that passes through[[of]] the rotation center.- -
Claims 6-8 depend upon claim 3, and thus are similarly rejected. 
Claim 4 recites “…wherein the positioning groove is disposed in a direction parallel to a direction 
of the rotation center…” A center is a point and lacks dimension or direction. For examination purposes, claim 3 will be interpreted as follows: - - wherein the positioning groove is disposed in a direction parallel to a direction of a vertical axis that passes through[[of]] the rotation center.- -
Claims 9-11 depend upon claim 4, and thus are similarly rejected. 
Claim 5 recites “…wherein the positioning groove is disposed in a direction parallel to a direction 
of the rotation center…” A center is a point and lacks dimension or direction. For examination purposes, claim 3 will be interpreted as follows: - - wherein the positioning groove is disposed in a direction parallel to a direction of a vertical axis that passes through[[of]] the rotation center.- -
Claims 12-14 depend upon claim 5, and thus are similarly rejected. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1  is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US PG Pub No. 20070227311) in view of Arnold (US Patent No. 4947713).
In regards to claim 1, Wang discloses
A screw clamping tool, comprising: 
a main body (at least elements 10 and 30) having a driving portion (main body 10), the driving portion (main body 10) having 
a driving bore (recess 11),
a plurality of contact faces being disposed on an inner side of the driving portion (main body 10), 

    PNG
    media_image1.png
    445
    897
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    573
    914
    media_image2.png
    Greyscale

and a positioning groove (puncture 12 and push front 31) concavely formed on the driving portion (main body 10); and 
an elastic clamping member (moving part 20), the elastic clamping member (moving part 20) being disposed in the positioning [[bore]]groove (puncture 12 and push front 31) and protruding on an inner edge of the driving portion (main body 10) with respect to the contact faces, 

    PNG
    media_image3.png
    445
    626
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    573
    743
    media_image4.png
    Greyscale

such that when the screw member ([Abstract]: work piece) is received in the driving bore (recess 11), the elastic clamping member (moving part 20) stably clamps the screw member ([Abstract]: work piece).
Wang fails to disclose the elastic clamping member being “formed of a non-metal material”. 
However, Arnold teaches a molded elastomeric sleeve (Arnold Abstract), preferably, the sleeve is integrally molded from a suitable plastic, rubber or other elastomeric material… adhesive (denoted schematically by 15 in FIG. 4) secures the sleeve on the socket and precludes an axial separation (Arnold column 3 lines 17-21), and the sleeve has size indicia molded directly thereon and may also be color coded (Arnold abstract). 
Wang and Arnold are considered to be analogous to the claimed invention because they are in the same field of hand tools of a socket type with a central driving region. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Arnold and provide a material within the socket, in this case, the elastic clamping member, as being rubber and colored, “thereby facilitating a quick and convenient identification and selection of the respective socket from a tool box or kit (Arnold Abstract).”


Claims 2-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US PG Pub No. 20070227311) in view of Arnold (US Patent No. 4947713), and in further view of Corley et al. (US Patent No. 5544555).
In regards to claim 2, Wang as modified discloses 
The screw clamping tool of claim 1, wherein the elastic clamping member (moving part 20) comprises a fixing face and an abutting face in opposite to the fixing face; 

    PNG
    media_image5.png
    573
    681
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    505
    897
    media_image6.png
    Greyscale

the fixing face is on the positioning groove (puncture 12 and push front 31), and the abutting face abuts against a periphery of the screw member ([Abstract]: work piece).

Wang fails to disclose the fixing face being “adhered” on the positioning groove “with an adhesive”. However, Corley et al teaches a wrench socket with recesses, elongated magnetic members secured to at least on recess (Corley abstract), and each side 18,20 is coated with an adhesive that is used to secure magnetic member 16 in place (Corley column 3 lines 26-29).  

    PNG
    media_image7.png
    730
    486
    media_image7.png
    Greyscale

Wang and Corley are considered to be analogous to the claimed invention because they are in the same field of wrench socket hand tools with central members for better securing work pieces. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang to incorporate the teachings of Corley and provide the fixing race of the elastic member be adhered on the groove with adhesive to provide a stronger connection in the circumstance when a work piece may require a higher than typical application of torque that could potentially cause the elastic member to disengage. 

In regards to claim 3, Wang as modified discloses
The screw clamping tool of claim 2, wherein the positioning groove (puncture 12 and push front 31) is disposed in a direction parallel to a direction of a vertical axis that passes through[[of]] the rotation center (Paragraph [0042]); the positioning groove (puncture 12 and push front 31) is disposed between two neighboring contact faces.

    PNG
    media_image8.png
    470
    784
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    573
    743
    media_image9.png
    Greyscale

In regards to claim 4, Wang as modified discloses
The screw clamping tool of claim 2, wherein the positioning groove (puncture 12 and push front 31) is disposed in a direction parallel to a direction of a vertical axis that passes through[[of]] the rotation center (Paragraph [0042]); two elastic clamping members (moving part 20) and two positioning grooves (puncture 12 and push front 31) are provided, 

    PNG
    media_image10.png
    437
    799
    media_image10.png
    Greyscale

and concavely disposed on the contact faces, respectively, and arranged on two corresponding sides of the driving portion (main body 10).

    PNG
    media_image11.png
    451
    897
    media_image11.png
    Greyscale

In regards to claim 5, Wang as modified discloses
The screw clamping tool of claim 2, wherein the positioning groove (puncture 12 and push front 31) is disposed along a direction perpendicular to the direction of a vertical axis that passes through[[of]] the rotation center (Paragraph [0042]).

    PNG
    media_image12.png
    415
    754
    media_image12.png
    Greyscale


In regards to claim 6, Wang as modified discloses
The screw clamping tool of claim 3, wherein a distance between the abutting face and the contact face is smaller than a distance between the fixing face to the contact face.

    PNG
    media_image13.png
    573
    892
    media_image13.png
    Greyscale



In regards to claim 7, Wang as modified discloses
The screw clamping tool of claim [[7]]6, wherein the elastic clamping member (moving part 20) has a sectional face formed in a rectangular shape.

    PNG
    media_image14.png
    431
    784
    media_image14.png
    Greyscale

In regards to claim 8, Wang as modified discloses
The screw clamping tool of claim 7, wherein the elastic clamping member (moving part 20) is formed of a non-metal material selected from a group consisting of rubber (as modified by Arnold in claim 1; [Arnold Abstract]: preferably, the sleeve is integrally molded from a suitable plastic, rubber), natural leather, and artificial leather.

In regards to claim 9, Wang as modified discloses
The screw clamping tool of claim 4, wherein a distance between the abutting face and the contact face is smaller than a distance between the fixing face to the contact face.

    PNG
    media_image15.png
    480
    897
    media_image15.png
    Greyscale


In regards to claim 10, Wang as modified discloses
The screw clamping tool of claim 9, wherein the elastic clamping member (moving part 20) has a sectional face formed in a rectangular shape.

    PNG
    media_image16.png
    445
    897
    media_image16.png
    Greyscale

In regards to claim 11, Wang as modified discloses
The screw clamping tool of claim 10, wherein the elastic clamping member (moving part 20) is formed of a non-metal material selected from a group consisting of rubber (as modified by Arnold in claim 1; [Arnold Abstract]: preferably, the sleeve is integrally molded from a suitable plastic, rubber), natural leather, and artificial leather; and the abutting face is colored (as modified by Arnold in claim 1; [Arnold Abstract]: and may also be color coded).

In regards to claim 12, Wang as modified discloses
The screw clamping tool of claim 5, wherein a distance between the abutting face and the contact face is smaller than a distance between the fixing face to the contact face.

    PNG
    media_image15.png
    480
    897
    media_image15.png
    Greyscale

In regards to claim 13, Wang as modified discloses
The screw clamping tool of claim 12, wherein the elastic clamping member (moving part 20) has a sectional face formed in a rectangular shape.

    PNG
    media_image16.png
    445
    897
    media_image16.png
    Greyscale

In regards to claim 14, Wang as modified discloses
The screw clamping tool of claim 13, wherein the elastic clamping member (moving part 20) is formed of a non-metal material selected from a group consisting of rubber (as modified by Arnold in claim 1; [Arnold Abstract]: preferably, the sleeve is integrally molded from a suitable plastic, rubber), natural leather; and the abutting face is colored (as modified by Arnold in claim 1; [Arnold Abstract]: and may also be color coded).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Newkirk (US Patent No. 8984992) teaches a socket for removing or installing a fastener having a hexagonally shaped portion. The socket includes a body having a longitudinal axis and opposing first and second ends. First surfaces define a tool-receiving portion at the first end (see figure 2).
	Cearley (US Patent No. 5074173) teaches a spark plug tool utilizing a flexible, rubber lined shaft, in order to provide better gripping and insulation of the spark plug. 
	Norville (US Patent No. 5404773) teaches a cam-action ratchet-type wrench with a handle with a hand grip portion at one end and a generally cylindrical head portion at the opposite end. A cylindrical torque transmitting member rotatably disposed within the head portion has an outwardly extending portion for connection to a socket for rotating a workpiece. A pair of cam wedge members movably disposed in laterally opposed spaced relation within rectangular slots in the head portion have inwardly facing curved surfaces (see figure 2).
	Hu (US Patent No. 617363) teaches a nut holding device mounted in a socket of the type including a compartment defined by a polygonal inner periphery. The nut holding device includes a body mounted in the compartment, elastic plates formed on an upper side of the body for holding a nut to be loosened, a positioning arrangement formed on the body to position the body in the compartment, and resilient plates for biasing the nut to a level partially beyond the ratcheting tool.
	Harker (US Patent 7290467) teaches a socket-wrench socket provided having a plurality of longitudinally extending members therein mounted within wall circumferential slots of the workpiece-receiving opening of the socket and secured in place by a flexible web.
	Lin (US PG PUB No. 20100186556) teaches a socket assembly including a socket and at least one magnet. The socket includes a polygonal cavity and at least one groove.
	Blanchette (US PG PUB No. 20190283220) teaches a grease fitting tool that uses a rubber insert for an improved gripping member.
	Shih (US Patent No. 6082229) teaches a socket spanner with a retaining device consisting of a socket and an elastic body. The socket has a driven end with a hexagonal hole which is provided in one of six inner side walls thereof with a receiving portion.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON KHALIL HAWKINS whose telephone number is (571)272-5446. The examiner can normally be reached M-F; 8-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON KHALIL HAWKINS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723